Citation Nr: 1728146	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee, status post anterior cruciate ligament reconstruction.  

2.  Entitlement to service connection for right knee instability.  

3.  Entitlement to service connection for varicose veins, to include as secondary to service-connected right knee degenerative changes.  

4.  Entitlement to service connection for bilateral ankle arthritis, to include as secondary to service-connected right knee degenerative changes.  

5.  Entitlement to service connection for bilateral upper extremity numbness and tingling, to include as secondary to service-connected L5-S1 facet osteoarthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board remanded the case for further development in May 2015.  The case has since been returned to the Board.  

The Veteran's appeal originally included increased-evaluation claims for service-connected maxillary sinusitis, L5-S1 facet osteoarthritis, bilateral hearing loss, and degenerative changes of the left great toe.  However, in a February 2013 rating decision, before the matter was certified to the Board, the RO granted a 30 percent evaluation for maxillary sinusitis.  In May 2015, the Board found this a complete grant of the benefits sought on appeal as he had specified in his January 2013 substantive appeal that he sought a 30 percent evaluation for maxillary sinusitis.  In May 2015, the Board further granted increased evaluation for degenerative changes of the left great toe and denied increased evaluation for L5-S1 facet osteoarthritis and bilateral hearing loss.  These issues are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the Board's May 2015 remand, the Court issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the holding of which is pertinent to these claims.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Therefore, the Veteran's increased-evaluation claim for his right knee requires remand for a new examination to include this testing.  

As remand is already required for the Veteran's right knee increased-evaluation claim, he will get the opportunity on remand to attend and cooperate with examinations for his service-connection claims as well.  While the Veteran has attended prior examinations, the Board remanded this case May 2015 for new examinations, as further information regarding each of the Veteran's claims is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For example, at the September 2012 VA examination for his right knee, the examiner was unable to test for medial lateral instability, yet gave no medical explanation as to why the instability testing was not possible.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The VA examination performed for the Veteran's right knee increased-evaluation claim will perform stability testing.  (Lachman's test for anterior instability, posterior drawer test for posterior stability, valgus/varus pressure tests for medial/lateral stability, etc).  See Knee and Lower Leg Conditions Disability Benefits Questionnaire.  Without this testing, the Board will be unable to determine whether the Veteran is entitled to a separate compensable evaluation for instability of his right knee.  Therefore, the increased-evaluation claim and the service-connection claim involving his right knee are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Similarly, with regard to the Veteran's service-connection claim for varicose veins, he reported in his August 2012 notice of disagreement (NOD) that his veins were not inflamed at the time of the December 2010 examination.  In May 2015, the Board remanded his case to afford him a VA examination during inflammation in order to determine whether the Veteran has varicose veins or any other vein deformity.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Regarding the Veteran's ankles, at the December 2010 VA examination, the examiner diagnosed osteoarthritis, but provided no opinion regarding the possibility of secondary service connection based on aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  With regard to the Veteran's bilateral upper extremities, at the December 2010 VA examination, the examiner diagnosed bilateral carpal tunnel syndrome, and noted that the Veteran reported that he did a lot of typing in the military.  As the DD 214 reflects that the Veteran's military occupational specialty was a supply specialist, this diagnosis and in-service work suggest that direct service-connection may be possible.  Yet the examiner's examination report did not address this possibility.  Therefore, the Board remanded that issue for an examination to obtain that opinion regarding the possibility of direct service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Following the May 2015 remand, the Veteran attended new examinations in February 2016.  According to the partial examination reports and the Veteran's June 2016 correspondence, the Veteran was uncomfortable with the examination, and left before the examinations could be completed.  The Board finds that another VA examination by a different examiner would be helpful in obtaining the information missing from each of the prior examinations.  However, the Board stresses that, in order to afford the Veteran the full disability benefits he may be entitled to, his cooperation in completing thorough examinations is crucial.  

A Veteran's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a Veteran is, of course, "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  

While on remand, the AOJ should further take the opportunity to update the Veteran's private and VA treatment records.   
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, varicose veins, ankles, and upper extremities.  This request should specifically include records from the Michael O'Callaghan Federal Hospital and Dr. Michael E. Clifford.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should also secure any outstanding VA treatment records.  This request should specifically include all records from the Phoenix VAMC for any treatment and all records from the Las Vegas VAMC for treatment since October 2013.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After securing any outstanding VA or private treatment records and notifying the Veteran regarding the examinations, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  The AOJ should schedule the examination with a different examiner than the individual who conducted the February 2016 VA examinations.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, or VA treatment records.  The examiner should also review the Veteran's lay statements.  

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The examiner should further indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  After securing any outstanding VA or private treatment records and notifying the Veteran regarding the examinations, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any vascular disorder that may be present.  The AOJ should schedule the examination with a different examiner than the individual who conducted the February 2016 VA examinations.  This examination should be scheduled at a time when the Veteran's veins are inflamed, in order for the examiner to assess and diagnose any disorders of the veins.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, or VA treatment records.  The examiner should also review the Veteran's lay statements.  

The Veteran contends that he has varicose veins as a result of in-service right knee surgery to reconstruct his anterior cruciate ligament.  In his June 2010 VCAA response statement, he articulated that his varicose veins are in the area of the in-service right knee surgery, and that he has no other varicose veins anywhere else on his body.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current vascular disorders affecting the lower extremities.  For each of these diagnoses, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to active duty service.  Again, the Veteran underwent right knee surgery in 2002 while still in service, and contends that he has varicose veins as a result of that in-service surgery.  

The examiner should also state whether it is as at least as likely as not that any diagnosed vascular disorder of the right leg has been caused by the Veteran's service-connected right knee degenerative changes.   

The examiner should finally state whether it is as at least as likely as not that any diagnosed vascular disorder of the right leg has been aggravated by the Veteran's service-connected right knee degenerative changes.  

If any diagnosed vascular disorder of the Veteran's right leg has been aggravated by his service-connected right knee degenerative changes, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

6.  After securing any outstanding VA or private treatment records and notifying the Veteran regarding the examinations, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current ankle disorder that may be present.  The AOJ should schedule the examination with a different examiner than the individual who conducted the February 2016 VA examinations.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, or VA treatment records.  The examiner should also review the Veteran's lay statements.  

The Veteran contends that his ankle problems are the result of the limp caused by his service-connected right knee degenerative changes.  While the February 2016 VA examination was not completed, the examiner documented this limp in the partial examination report.  Alternatively, the Veteran argued in his June 2010 VCAA response that the daily wear and tear of running for 22 years while on active duty has caused pain and difficulty walking.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current ankle disorders.  For each of these diagnoses, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to active duty service.  Again, the Veteran has argued that the wear and tear of daily physical training over the course of his active duty career have caused pain and difficulty walking.  

The examiner should also state whether it is as at least as likely as not that any diagnosed ankle disorder has been caused by the Veteran's service-connected right knee degenerative changes.  Again, the February 2016 VA examiner documented the limp caused by the Veteran's service-connected right knee degenerative changes.  

The examiner should finally state whether it is as at least as likely as not that any diagnosed ankle disorder has been aggravated by the Veteran's service-connected right knee degenerative changes.  

If any diagnosed ankle disorder has been aggravated by his service-connected right knee degenerative changes, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

7.  After securing any outstanding VA or private treatment records and notifying the Veteran regarding the examinations, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current neurological disorder of the upper extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The AOJ should schedule the examination with a different examiner than the individual who conducted the February 2016 VA examinations.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, or VA treatment records.  The examiner should also review the Veteran's lay statements.  

The Veteran contends that the neurological problems with his upper extremities are related to his service-connected L5-S1 facet osteoarthritis.  Alternatively, the December 2010 VA examiner diagnosed carpal tunnel syndrome, and the Veteran reported doing a lot of typing in the last four years of his military career.  His DD 214 reflects the military occupational specialty of a supply specialist.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current neurological disorders affecting the upper extremities.  For each of these diagnoses, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to active duty service.  Again, the December 2010 VA examiner diagnosed carpal tunnel syndrome, and in response, the Veteran reported doing a lot of typing in the last four years of his military career.  

The examiner should also state whether it is as at least as likely as not that any diagnosed neurological disorder of the upper extremities has been caused by the Veteran's service-connected L5-S1 facet osteoarthritis.   

The examiner should finally state whether it is as at least as likely as not that any diagnosed neurological disorder of the upper extremities has been aggravated by the Veteran's service-connected L5-S1 facet osteoarthritis.  

If any diagnosed neurological disorder of the Veteran's upper extremities has been aggravated by his service-connected L5-S1 facet osteoarthritis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

